EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jie Yang on January 24, 2022.

The application has been amended as follows: 

Amend claims 1-4 and 9-10 to read:

A method for direct transformation of exogenous single-stranded RNA into resting spores of Aspergillus niger to express protein, comprising the steps of: 
culturing Aspergillus niger and collecting spores, as follows: 
inoculating Aspergillus niger onto a surface of a solid agar medium, and culturing until Aspergillus niger spores are overgrown on the surface of the medium, washing the Aspergillus niger spores from the surface of the medium to create a suspension of spores, aspirating off and filtering the suspension of the spores to remove mycelia, collecting the filtrate containing the spores, and centrifuging the filtrate to collect pelleted resting spores; 
B) pretreating the Aspergillus niger spores, as follows: 
re-suspending the spores in an electroporation buffer, and centrifuging to collect spore pellets, repeating the re-suspension and centrifugation steps 3-4 times, and re-suspending the last collected spore pellets in the electroporation buffer, to Aspergillus niger spore suspension with a spore concentration of 104-1011 spores/ml,
wherein the electroporation buffer consists of 4-hydroxyethyl piperazineethanesulfonic acid having a final concentration of 0.01-100 mmol/L and mannitol having a final concentration of 0.5-5000 mmol/L, and the pH of the electroporation buffer is 3.0-9.5; and 
C) electroporating the Aspergillus niger spores by using high-density distributed electrode network (HDEN) method, as follows: 
adding the Aspergillus niger spore suspension prepared in step B) and a RNA to be transformed to wells of a cell culture plate and mixing uniformly, to obtain a mixture of the spores and the RNA, placing the cell culture plate on an ice bath for 10-15 min, subsequently electroporating using the HDEN method, by inserting an electroporator head fitted with a matrix electrode into the mixture of the spores and the RNA, and energizing, to generate an electric field inside the mixture of the spores and the RNA, placing the cell culture plate on the ice bath again for 10-15 min after electroporation, and subsequently aspirating off the mixture of the spores and the RNA, to obtain resting spores of Aspergillus niger with introduction of exogenous RNA, 
wherein a ratio of the Aspergillus niger spore suspension to the RNA to be transformed is 0.6-60000 µl of Aspergillus niger spore suspension to 0.1-10000 µg of RNA;
wherein parameters for the electroporation comprise: a voltage of 1-6000 V, pulse duration of 2-2000000 ms, and repeat for 1-100 times at an interval of 5-50000 ms; 
the RNA to be transformed is a single-stranded RNA encoding an exogenous protein; and 


The method for direct transformation of exogenous single-stranded RNA into resting spores of Aspergillus niger to express protein according to claim 1, wherein, the medium in the step A) is potato dextrose agar (PDA) medium, yeast extract-peptone-dextrose (YPD) medium, or Czapek-Dox medium.

The method for direct transformation of exogenous single-stranded RNA into resting spores of Aspergillus niger to express protein according to claim 1, wherein, in the step A), Aspergillus niger is cultured at a temperature of 16-40°C with 15-85% humidity for 3-15 days.

4. The method for direct transformation of exogenous single-stranded RNA into resting spores of Aspergillus niger to express protein according to claim 1, wherein, in the step B), the Aspergillus niger spore suspension is observed under a microscope before electroporation, to confirm that the spore suspension is free of contamination with mycelia and the resting spores are non-germinated, and subsequently carrying out the electroporation.

9. The method for direct transformation of exogenous single-stranded RNA into resting spores of Aspergillus niger to express protein according to claim 1, wherein, in the step C), in which the ratio of the Aspergillus niger spore suspension to the RNA to be transformed is 60 µl of Aspergillus niger spore suspension to 10 µg of RNA to be transformed.


10. The method for direct transformation of exogenous single-stranded RNA into resting spores of Aspergillus niger to express protein according to claim 1, wherein, in the step C), the parameters for the electroporation comprise: a voltage of 400 V, pulse duration of 2000 ms, and repeat for 3 times at an interval of 500 ms.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The art does not teach or suggest the method of transformation of exogenous ssRNA into resting spores of Aspergillus niger to express protein with high-density distributed electrode network (HDEN) as claimed.  Therefore, the claims are free of the art.  Additionally, Applicant’s filing of terminal disclaimers overcomes the double patenting rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636